Not being in accord with the holdings of the majority affecting rendition, I dissent therefrom under the individual conclusion that the signers of the original petition to the city council for the sewer, or at the least such of them as paid the assessments subsequently made against them pursuant thereto, were necessary parties to the suit, and that in consequence of their not having been brought in the cause should have been remanded for a trial de novo as to who owned the fund involved with them also before the court.